DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, claims 1-7 and 12-17 in the reply filed on 10/27/2021 is acknowledged.
Claims 1-7 and 12-17 will be examined hereafter.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a sash hinged to the frame such that the sash pivotable between an open position and a closed position”. This appears to be a typographic error, and should read “a sash hinged to the frame such that the sash is pivotable between an open position and a closed position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 12-13, and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Tremblay et al. (US 2001/0019211) (hereinafter Tremblay).
Regarding claim 1, Tremblay discloses a fenestration unit comprising: a frame (Figures 1-4 and 16-17, elements 16 and 16”) having a head, a first jamb, a second jamb, and a sill; a sash (Figures 1-4 and 16-17, elements 12 and 12”) hinged to the frame such that the sash pivotable between an open position and a closed position; and an operator assembly configured to transition the sash between the open and closed positions, the operator assembly including, a drive mechanism (Figures 3-4 and 16-17, considered at least elements 46 and 60) configured to impart an opening force on the sash toward the open position and a closing force on the sash toward the closed position, and a Slide mechanism (Figures 3-4 and 16-17, considered at least elements 148 and 20, or 20” as shown in Figures 16-17) operatively coupled to the drive mechanism, the slide mechanism being slidable to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash (See at least paragraphs 0110-0114]).
Regarding claim 2, Tremblay discloses wherein the slide mechanism is associated with the frame and includes a handle (Figures 3-4 and 16-17, considered combination of elements 140 and 148, also see element 140”) that is slidable along the frame to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash. Examiner notes that element 140 is considered to “slide” in a arcuate motion along the frame, as element 148 slides linearly, in order to impart the opening force and the closing force, respectively, on the sash
Regarding claim 5, Tremblay discloses, wherein the slide mechanism is slidable along a first axis (See Figures 3-4 and 16-17) resulting in an actuation force on the drive mechanism to impart the opening force and the closing force, respectively, on the sash, wherein the resultant actuation force is along a second axis that is at an angle to the first axis (See Figures 16-17, the resultant actuation force is considered to be along the pivot axis of element 60”, which is element 68”) .
Regarding claim 6, Tremblay discloses wherein the first and second axes are generally perpendicular (See Figures 3-4 and 16-17, the linear sliding axis of elements 20 and 148 is perpendicular to pivot axis 68”).
Regarding claim 12, Tremblay discloses a method of assembling a fenestration unit, the method comprising: hinging a sash to a frame having a head, a first jamb, a second jamb, and a sill, the sash being pivotable between an open position and a closed position (See Figures 1-4 and 16-17); and coupling an operator assembly to the frame and the sash by coupling a drive mechanism (Figures 16-17, considered at least elements 46” and 60”)  between the frame and the sash, the drive mechanism configured to impart an opening force on the sash toward the open position and a closing force on the sash toward the closed position, and coupling a slide mechanism (Figures 3-4 and 16-17, considered at least elements 148 and 20, or 20” as shown in Figures 16-17) to the frame; and operatively coupling the slide mechanism to the drive mechanism such that the slide mechanism is slidable and causes the drive mechanism to impart the opening force and the closing force, respectively, on the sash.
Regarding claim 13, Tremblay discloses wherein the slide mechanism includes a track (Figures 3-4, element 156), the method further comprising associating the track 
Regarding claims 16 and 17, Tremblay discloses wherein the slide mechanism is slidable along a first axis (See Figures 3-4 and 16-17) resulting in an actuation force on the drive mechanism to impart the opening force and the closing force, respectively, on the sash, wherein the resultant actuation force is along a second axis that is at an angle to the first axis (See Figures 16-17, the resultant actuation force is considered to be along the pivot axis of element 60”, which is element 68”), wherein the first and second axes are perpendicular (See Figures 3-4 and 16-17, the linear sliding axis of elements 20 (20”) and 148 is perpendicular to pivot axis 68”).


Claims 1, 3-4, 12, and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Briggs et al. (US 5,839,229) (hereinafter Briggs).
Regarding claim 1, Briggs discloses a fenestration unit comprising: a frame having a head, a first jamb, a second jamb, and a sill (although not explicitly illustrated, Examiner notes that the invention is a directed to an operator for a casement window, which necessarily includes a header, jambs, and a sill); a sash (Figure 1, element 25) hinged to the frame such that the sash pivotable between an open position and a closed position; and an operator assembly configured to transition the sash between the open and closed positions, the operator assembly including, a drive mechanism (Figures 1-2, considered at least elements 10-15 and 26-29) configured to impart an opening force on the sash toward the open position and a closing force on the sash toward the closed 
Regarding claim 3, Briggs discloses wherein the drive mechanism includes a rotary gearbox (Figures 1-2, considered at least elements 11-14) and a linkage assembly (Figures 1-2, considered at least elements 26-29) operatively coupled between the rotary gearbox and the sash (See Figures 1-2, elements 26-29 are considered to be “operatively coupled between” elements 11-14 and element 25)
Regarding claim 4, Briggs discloses wherein the rotary gearbox includes a worm and a worm gear (Figures 1-2, elements 13 and 14, See at least column 4, lines 28-35)

Regarding claim 12, Briggs discloses a method of assembling a fenestration unit, the method comprising: hinging a sash (Figures 1-2, element 25) to a frame having a head, a first jamb, a second jamb, and a sill (although not explicitly illustrated, Examiner notes that the invention is a directed to an operator for a casement window, which necessarily includes a header, jambs, and a sill), the sash being pivotable between an open position and a closed position; and coupling an operator assembly to the frame and the sash by coupling a drive mechanism (Figures 1-2, considered at least elements 10-15 and 26-29) between the frame and the sash, the drive mechanism configured to impart an opening force on the sash toward the open position and a closing force on the sash toward the closed position, and coupling a slide mechanism (Figures 1-3, element 
Regarding claim 14, Briggs discloses operatively coupling a linkage assembly (Figures 1-2, considered at least elements 26-29) between a rotary gearbox (Figures 1-2, considered at least elements 11-14) of the drive mechanism and the sash (See Figures 1-2, elements 26-29 are considered to be “between” elements 11-14 and element 25).
Regarding claim 15, Briggs discloses wherein the rotary gearbox includes a worm and a worm gear (Figures 1-2, elements 13 and 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Micinski et al. (US 11,002,057) (hereinafter Micinski) in view of Van Klompenberg et al. (US 8,376,019) (hereinafter Van Klompenberg).
Regarding claim 1, Micinski discloses a fenestration unit comprising: a frame (Figures 1-6, element 101) having a head, a first jamb, a second jamb, and a sill; a sash (Figures 1-6, element 107) hinged to the frame such that the sash pivotable between an open position and a closed position; and an operator assembly configured to transition the sash between the open and closed positions, the operator assembly including, a drive mechanism (See Figures 1-6, considered at least elements 114-122 and 129-141) configured to impart an opening force on the sash toward the open position and a closing force on the sash toward the closed position, and a Slide mechanism (See Figures 1-6, considered at least elements 148, also See Figure 12-15, elements 160-161 and 148” for embodiment including a belt drive) operatively coupled to the drive mechanism, the slide mechanism being slidable to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash. Examiner notes that a user operates the fenestration unit of Micinski by manually “sliding” a portion of element 148 in a vertical manner, in either an upward or downward direction. However, if Applicant disagrees, Examiner notes that Van Klompenberg teaches that it is known in the art to configure a window system including a belt drive system for enabling operation of a feature of the system. The belt drive system including a belt and a sliding operator (Figure 17A, element 1160) joined to the belt, and slidable in a vertical channel (Figure 17A, element 67) for enabling manual user operation of the feature of the window system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt driven window operator assembly of Micinski such that it includes a sliding operator joined to the belt, accessible and slidable in a vertical channel, as taught by Van Klompenberg, for driving 

Regarding claim 2, Micinski as modified by Van Klompenberg for claim 1, above teaches wherein the slide mechanism is associated with the frame and includes a handle (See Van Klompenberg, Figure 17A, element 1160) that is slidable along the frame to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash.
Regarding claims 5 and 6, Micinski discloses, wherein the slide mechanism is slidable along a first axis resulting in an actuation force on the drive mechanism to impart the opening force and the closing force, respectively, on the sash, wherein the resultant actuation force is along a second axis that is at an angle to the first axis (See Figures 3A and 3B), and wherein the first and second axes are generally perpendicular (See Figures 3A and 3B, vertical movement of element 148 causes perpendicular, horizontal movement of at least element 135).
Regarding claim 7, Micinski as modified by Van Klompenberg for claim 1, above teaches  wherein the operator assembly further comprises a transfer mechanism including a drive belt (See Micinski, Figures 12-14, element 148”, See Van Klompenberg, Figure 17A, element 1112) operatively coupling the slide mechanism to the drive mechanism.

Regarding claim 12, Micinski discloses a method of assembling a fenestration unit, the method comprising: hinging a sash to a frame (Figures 1-6, elements 101 and 107) having a head, a first jamb, a second jamb, and a sill, the sash being pivotable between an open position and a closed position; and coupling an operator assembly to the frame and the sash by coupling a drive mechanism (See Figures 1-6, considered at least elements 114-122 and 129-141) between the frame and the sash, the drive mechanism configured to impart an opening force on the sash toward the open position and a closing force on the sash toward the closed position, and coupling a slide mechanism (See Figures 1-6, considered at least elements 148, also See Figure 12-15, elements 160-161 and 148” for embodiment including a belt drive) to the frame; and operatively coupling the slide mechanism to the drive mechanism such that the slide mechanism is slidable and causes the drive mechanism to impart the opening force and the closing force, respectively, on the sash. Examiner notes that a user operates the fenestration unit of Micinski by manually “sliding” a portion of element 148 in a vertical manner, in either an upward or downward direction. However, if Applicant disagrees, Examiner notes that Van Klompenberg teaches that it is known in the art to configure a window system including a belt drive system for enabling operation of a feature of the 
Regarding claim 13, Micinski as modified by Van Klompenberg for claim 12, above teaches wherein the slide mechanism includes a track (See Van Klompenberg, Figure 17A, element 67, See at least column 12, lines 16-22), the method further comprising associating the track with the frame such that a handle (Figure 17A, element 1160) of the slide mechanism is slidable along the track in order to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash.
Regarding claims 16 and 17, Micinski discloses, wherein the slide mechanism is slidable along a first axis resulting in an actuation force on the drive mechanism to impart the opening force and the closing force, respectively, on the sash, wherein the resultant actuation force is along a second axis that is at an angle to the first axis, and wherein the first and second axes are perpendicular (See Figures 3A and 3B), and wherein the first and second axes are generally perpendicular (See Figures 3A and 3B, vertical movement of element 148 causes perpendicular, horizontal movement of at least element 135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN B REPHANN/Examiner, Art Unit 3634